Citation Nr: 0824486	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-28 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel








INTRODUCTION

The veteran served on active duty from June 1969 to February 
1976.  He died on November [redacted], 2004.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued in July 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho, denying the appellant's claim 
seeking entitlement to service connection for the cause of 
the veteran's death.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 2004.  The certificate 
of death lists the immediate cause of death as necrotizing 
pancreatitis, with underlying causes of acute renal failure 
and dilated cardiomyopathy.

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service-
connected for diabetes mellitus at a 20 percent disability 
rating.

4.  There is no competent medical evidence that links the 
veteran's fatal necrotizing pancreatitis acute renal failure 
and dilated cardiomyopathy to a service-connected disability.  





CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, an injury or disease incurred 
in or aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in March 2005 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

In the context of a claim for service connection for the 
cause of the veteran's death, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a Dependency and Indemnity 
Compensation (DIC) claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  

The appellant was not provided with this notice; however, the 
Board notes that the appellant has actual knowledge of the 
disabilities for which the veteran was granted service 
connection and those for which he was not service-connected.  
The appellant contends that the veteran's fatal necrotizing 
pancreatitis was a result of his diabetes mellitus, for which 
he is service-connected.  She has not contended that his 
death is a result of or related to any other health concern.  
She has based her claim on the veteran's service-connected 
diabetes mellitus.  The Board observes that the nature of the 
appellant's claim reflects her actual knowledge of the 
disabilities for which the veteran was granted service 
connection and those for which he was not service-connected 
for by the VA. 

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA and non-
VA medical records and lay statements have been associated 
with the record.  A January 2007 VA medical opinion was 
sought and has been associated with the record.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection - Cause of Death

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
cardiovascular disease, will be presumed to be related to 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2007); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability was a contributory cause of the death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In the present case, the certificate of death lists the 
immediate cause of death as necrotizing pancreatitis, with 
underlying causes of acute renal failure and dilated 
cardiomyopathy.  The veteran had been service-connected for 
diabetes mellitus.

Service treatment records do not reflect any diagnosis of or 
treatment for necrotizing pancreatitis, acute renal failure 
or dilated cardiomyopathy. 

VA medical records show ongoing treatment for several health 
problems, including hypertension, diabetes mellitus, 
hyperlipidemia, anemia, actinic keratosis and restrictive 
lung disease.

A November [redacted], 2004 medical record from Bingham Memorial 
Hospital shows that the veteran was admitted to the hospital 
with a sudden onset of epigastric pain, sharp and jabbing, 
with no position of discomfort.  He had a past medical 
history of diabetes, severe obesity, rheumatoid arthritis, 
psoriasis, hypercholesterolemia, depression and hypertension.  
He had been treated for diabetes since about 1995 and had 
been treated for hypertension intermittently since then.  He 
had been treated for rheumatoid arthritis for several years.  
He had sleep apnea and used a continuous positive airway 
pressure (CPAP) device, got very out of breath with exertion 
and usually used two liters of oxygen during the day.  The 
private examinaer noted that the veteran appeared to be in 
quite a lot distress at his presentation.  He described pain 
radiating to the back, worse with lying flat, and had some 
effort with breathing while lying flat.  The assessment was 
an acute onset of pancreatitis with very significant 
elevation of amylase and typical pain.  He was admitted to 
the hospital for treatment including bowel rest, parenteral 
pain treatment and fluid replacement.  

A November [redacted], 2004 medical record from Bingham Memorial 
Hospital reflected that the veteran had been admitted with a 
diagnosis of acute pancreatitis, and that on the following 
day, his amylase had decreased and the veteran was feeling 
better, sitting on the edge of his bed.  The examiner noted 
that, early on the [redacted], the veteran spiked a fever, which 
resolved quickly.  However, he spiked a fever again on the 
morning of the [redacted], and developed a cough, increased 
shortness of breath, and wheezing.  He was more lethargic and 
did not respond very well.  The veteran became unresponsive 
and a Code Blue was immediately called.  Chest compressions 
were started and the veteran was intubated.  The veteran 
received three shocks, two in succession, and a regular 
heartbeat was established.  He was flown to Portneuf Medical 
center.  

A November [redacted], 2004 medical record from Portneuf Medical 
Center shows that the veteran had been seen previously by the 
examiner for reactive airway disease and obesity related 
hypoxemia including sleep apnea.  The examiner noted that the 
veteran had been admitted to Bingham Memorial Hospital two 
days earlier with abdominal pain and was found to have 
pancreatitis.  Upon examination, the veteran's pupils were 
dilated and unreactive and he was unresponsive and taking no 
breaths.  There was no palpable pulse in his neck or the 
groin region except for the cardiopulmonary resuscitation 
(CPR) pulse.  At the end of the helicopter transport, the 
veteran was noted to have become bradycardic.  Advanced 
cardiac life support (ACLS) maneuvers were initiated and the 
veteran was treated with three milligrams of atrophine and 
multiple doses of epinephrine and CPR.  However, the veteran 
did not have a palpable pulse at any time.  ACLS maneuvers 
were ended.  The examiner's impression was death of natural 
causes which may be related to necrotizing pancreatitis or 
bowel infarction.  The examiner noted that there was acute 
renal failure.  It did not appear that hyerkalemia preceded 
the cardiac arrest.  The examiner opined that pulmonary 
embolus as the terminal event was also possible.  

A January 2007 VA opinion reflected that the veteran was 
complaining of abdominal pain at the time of admission to the 
hospital.  His blood analysis revealed a markedly elevated 
amylase which led his physicians to suspect the diagnosis of 
necrotizing pancreatitis.  The examiner noted that at the 
time of his admission, his blood sugar was 174 and he showed 
no evidence of ketoacidosis.  The veteran was taking 
medications related to the underlying diagnoses including 
chronic obstructive pulmonary disease, severe psoriasis, 
psoriatic arthritis, anemia, obstructive sleep apnea, 
hypertension and hyperlipidemia.  The examiner noted that the 
veteran developed diabetes in about 1995, for which he was 
treated with oral hypoglycemics and never treated with 
insulin.  The examiner noted that, in reviewing the veteran's 
medical records, there is no mention of any significant 
complications associated with his diabetes and that there was 
no evidence in the records to suggest diabetic neuropathy, 
diabetic retinopathy or any specific cardiovascular disease.  
As such, the veteran's diabetes was under relatively good 
control without complications.  The examiner stated that, in 
reviewing the medical literature, he was unable to find any 
evidence or articles indicating that diabetes mellitus type 2 
is a cause of necrotizing pancreatitis and that, in fact, the 
reverse was true, namely that acute pancreatitis may cause 
diabetes mellitus.  The examiner concluded that, after a 
careful review of the claims file and consideration of the 
comments made above, the veteran's service-connected diabetes 
mellitus did not contribute substantially or materially to 
the cause of death suspected to be necrotizing pancreatitis.   

In order to prevail in a claim for service connection for the 
cause of death, it must be shown that a service-connected 
disability aided or lent assistance to the production of 
death, or that there was a causal connection between the 
service-connected disability and the cause of the veteran's 
death.  In the present case, there is no evidence which 
provides this link.  None of the examiners treating the 
veteran made a link between his fatal necrotizing 
pancreatitis, acute renal failure and dilated cardiomyopathy.  
In fact, the January 2007 VA examiner's opinion was that the 
veteran's service-connected diabetes mellitus did not 
contribute substantially or materially to the cause of death 
suspected to be necrotizing pancreatitis.  Therefore, service 
connection for the cause of the veteran's death is not 
warranted.

Accordingly, service-connection for the cause of the 
veteran's death is denied as the evidence fails to establish 
that the veteran's fatal conditions were related to service.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


